Citation Nr: 9931358	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-19 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for recurrent corneal 
erosions of the right eye with premacular fibrosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
March 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied a rating in excess of 10 percent for 
recurrent corneal erosions of the right eye with premacular 
fibrosis.

It is noted in connection with this appeal that the veteran 
requested a personal hearing before a Member of the Board at 
the RO; however, by July 1999 letter, he withdrew his 
request, indicating that he no longer wanted a hearing.  


REMAND

A review of the record in this case shows that the RO has 
evaluated the veteran's recurrent corneal erosions of the 
right eye with premacular fibrosis as 10 percent disabling 
under Diagnostic Codes 6001-6009.  Under such criteria, 
unhealed eye injuries in chronic form are rated from 10 to 
100 percent based on impairment of visual acuity or field 
loss, pain, rest requirements or episodic incapacity.  An 
additional rating of 10 percent is awarded during continuous 
active pathology.  

In this case, the medical evidence of record shows that the 
veteran's corrected distance vision in his right eye is 
better than 20/40.  These findings are not considered to be 
disabling to a compensable degree.  38 C.F.R. § 4.75 (1999).  
In addition, there is no indication, nor does the veteran 
contend, that he has any loss of field vision.  Rather, the 
basis for his claim is that he is entitled to an evaluation 
in excess of 10 percent as his disability is productive of 
pain, periods of rest, and episodic incapacity.  

Based on his assertions, the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As he has submitted a 
well-grounded claim, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining a thorough and contemporaneous VA 
examination which adequately addresses the specific criteria 
set forth in the Rating Schedule.  See Massey v. Brown, 7 
Vet. App. 204 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In this case, the veteran most recently underwent VA medical 
examination for compensation purposes in August 1997.  While 
visual acuity and visual field data were recorded, there were 
no findings regarding whether his right eye disability was 
productive of episodic incapacity, pain, or required periods 
of rest.  The Court has repeatedly held that the Board may 
not substitute its own medical judgment for independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, an additional VA medical examination is 
warranted.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify all medical care 
providers who have treated him for his 
right eye disability since August 1997.  
After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records (not previously obtained) 
for association with the claims folder.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded 
another VA visual examination to 
determine the nature and severity of his 
service-connected recurrent corneal 
erosions of the right eye with premacular 
fibrosis.  The veteran's claims folder 
must be made available to the examiner in 
conjunction with the examination of the 
veteran.  The examiner should be 
requested to review the claims folder and 
comment on whether the veteran's 
disability is productive of any 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity.  To the extent that 
any such symptom is present, the examiner 
should comment on their severity and 
frequency, as appropriate.  In addition, 
the examiner should indicate whether the 
veteran's right eye exhibits any active 
pathology.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If any development requested 
above has not been completed, including 
any requested findings and/or opinions on 
examination, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

